DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DESIG et al. (2014/0183915).  DESIG shows the use of a chair (10) comprising a base (18,20), a back (12,16,16’) coupled thereto which includes a pair of back supports (16,16’) that has a first bending stiffness when bent to a first stop (44) point and a second bending stiffness greater than the first when bent beyond the first stop point (as the next gap provides a stiffer point for the back support upon the insert being disposed therein as shown in Fig. 19) whereby a back panel (12) is coupled to the back supports.  

Response to Arguments
Applicant's arguments filed 4/08/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that the DESIG fails to teach “a back support that exhibits “a first bending stiffness…and a second bending stiffness greater that the first bending stiffness””, applicant is directed to the above rejection.  The Examiner maintains the position that the notches allow for a “first bending stiffness” until a stop (44) point and then a second bending stiffness is introduced as a result of the stop point and gap being closed but based on the material the back support could in fact still bend but against “a second bending stiffness greater than the first bending stiffness”.  

Allowable Subject Matter
Claims 2-13 are allowed over the prior art made of record.  base to determine the first stop point by limiting an extent of movement of the first or second bar relative to the base.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 14, 2022